MEMORANDUM ***
Mohammed Ashraf seeks review of an order of the Board of Immigration Appeals upholding an immigration judge’s order denying Ashraf s application for cancellation of removal. We dismiss the petition for review.
*661We lack jurisdiction to review the discretionary determination that an applicant has failed to show exceptional and extremely unusual hardship to a qualifying relative, see Romero-Torres v. Ashcroft, 327 F.3d 887, 892 (9th Cir.2003), and Ashraf does not raise a colorable due process claim, see Martinez-Rosas v. Gonzales, 424 F.3d 926, 930 (9th Cir.2005) (“[Traditional abuse of discretion challenges recast as alleged due process violations do not constitute colorable constitutional claims that would invoke our jurisdiction.”); see also Kumar v. Gonzales, 439 F.3d 520, 523-24 (9th Cir.2006) (noting that violation of agency regulations reviewed for harmless error); Larita-Martinez v. INS, 220 F.3d 1092, 1095 (9th Cir.2000) (recognizing that alleged procedural defects in immigration proceedings do not rise to level of due process violation absent a showing of prejudice).
PETITION FOR REVIEW DISMISSED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.